                 Case 21-50222-KBO               Doc 12       Filed 06/08/21   Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE:                                                         Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.                           Case No: 19-12153 (KBO)

                                  Debtors.                     (Jointly Administered)
-----------------------------------------------------------
GEORGE MILLER, in his capacity as Chapter 7
Trustee of Bayou Steel BD Holdings, LLC, et al.
                                                               Adversary Proceeding No. 21-50222
                                    Plaintiff,

         vs.
                                                               Hearing Date: TBD
RELIANT RECYCLING, INC.,                                       Responses Due: June 22, 2021 @ 4:00 PM

                                 Defendant.

                             RELIANT RECYCLING, INC.’S
                      MOTION TO REOPEN ADVERSARY PROCEEDING

         Reliant Recycling, Inc. (the “Defendant”), by and through the undersigned counsel,

hereby requests that this Honorable Court reopen this adversary proceeding so that it can

adjudicate the Defendant’s Motion to Vacate Entry of Default Judgment (the “Motion”) filed

simultaneously with this motion to reopen the above-captioned adversary proceeding (the

“Motion to Reopen”).

                                          PROCEDURAL FACTS

          1.       On October 1, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under Chapter 11 of the Bankruptcy Code before the United States

 Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The Debtors’ cases

 are jointly administered for administrative purposes only.

          2.       On March 4, 2021, the Plaintiff commenced the present Adversary Proceeding

 by filing a Complaint against the Defendant. In the Complaint, George Miller (the "Plaintiff"),




                                                         1
             Case 21-50222-KBO            Doc 12   Filed 06/08/21     Page 2 of 4




in his capacity as the chapter 7 trustee of Bayou Steel BD Holdings, LLC et al. (the

“Debtors”), sought to recover the amount of $359,567.97 (the "Transfers") from the Defendant

as alleged preference transfers under 11 U.S.C. §547 and §550. [Docket #1]

       3.     On April 27, 2021, the Plaintiff filed a request for entry of default against the

Defendant. [Docket #4]

       4.     On April 28, 2021, the Clerk entered a default against the Defendant. [Docket

              #6]

       5.     On April 28, 2021, the Default Judgment was entered against the Defendant.

              [Docket #7]

       6.     On May 13, 2021, this adversary proceeding was closed.

                          SUMMARY OF RELIEF REQUESTED

       7.     The Defendant respectfully requests this Honorable Court to enter an order

reopening the above-captioned adversary proceeding so that it can adjudicate the Motion.

     ARGUMENT IN FAVOR OF REOPENING THE ADVERSARY PROCEEDING

       8.     Fed. R. Civ. P. 60(b) provides that “On motion and just terms, the court may

relieve a party or its legal representative from a final judgment, order, or proceeding for the

following reasons:

             1)   mistake, inadvertence, surprise, or excusable neglect;

             2)   newly discovered evidence that, with reasonable diligence, could not have

                  been discovered in time to move for a new trial under Rule 59(b);

             3)   fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

                  misconduct by an opposing party;

             4)   the judgment is void;




                                               2
               Case 21-50222-KBO           Doc 12      Filed 06/08/21   Page 3 of 4




               5)   the judgment has been satisfied, released, or discharged; it is based on an

                    earlier judgment that has been reversed or vacated; or applying it

                    prospectively is no longer equitable; or

               6)   any other reason that justifies relief.

       9.      Fed. R. Civ. P. 60(c) subsequently provides that a party may move to vacate a

default due to mistake, inadvertence, surprise, or excusable neglect within a year of the default.

       10.     Fed. R. Civ. P. 60(b)(1) permits courts to reopen judgments for reasons of

mistake, inadvertence, surprise, or excusable neglect, but only on motion made within one year

of the judgment. Fed. R. Civ. P. 60(b)(6) goes further, however, and empowers the court to

reopen a judgment even after one year has passed for any other reason justifying relief from the

operation of the judgment. Pioneer Investment Services Co. v. Brunswick Associates L.P., 507

U.S. 380, 113 S. Ct. 1489, 123 L. Ed. 2d 74 (1993).

       11.     The Motion to Reopen and the Motion are both being filed a little over one

month from the date of the Default Judgment. It has been held that a two-month period of delay

in filing a motion to vacate a default judgment is legally insignificant. Zazzali v. 1031 Exchange

Group LLC et al. (In re DBSI), 501 B.R. 37 (Bankr. Ct. D. Del. 2013).

       12.     In further support of the relief requested in this motion to reopen the above-

captioned adversary proceeding, the Defendant adopts and incorporates the arguments set forth

in its Memorandum of Law in support of the Motion.

                                          CONCLUSION

       For the above reasons, the Defendant requests that the Court enter an order similar in

substance to the Proposed Order filed concurrently with the motion reopening the adversary

proceeding. The Defendant additionally requests for such other and further relief as this Court




                                                   3
             Case 21-50222-KBO   Doc 12    Filed 06/08/21     Page 4 of 4




may deem just and proper.

       Dated: June 8, 2021

                                          The Law Office of James Tobia, LLC
                                          By: /s/ James Tobia
                                          James Tobia, Esquire (I.D. No. 3798)
                                          1716 Wawaset Street
                                          Wilmington, DE 19806
                                          Tel. (302) 655-5303
                                          Fax (302) 656-8053
                                          Email: jtobia@tobialaw.com

                                          and

                                          JONES & ASSOCIATES
                                          Roland Gary Jones, Esq.
                                          New York Bar No. RGJ-6902
                                          1325 Avenue of the Americas
                                          28th Floor
                                          New York, NY 10019
                                          Tel. (347) 862-9254
                                          Fax (212) 202-4416
                                          Email: rgj@rolandjones.com
                                          Pro hac vice motion to be filed.

                                          Counsels for the Defendant




                                      4
